DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randive (2003/0222360).
Randive teaches a mixed gas forming device comprising (see Figs. 1 and 4):
- a material supply unit to supply a liquid, see supply 26,
- a carrier gas supply unit – see 24,
- a main vaporization unit that vaporizes the material by heat – see first vaporizing stage (i.e. main unit) 72 [0029] that vaporizes material by heat, and
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see the second stage 92 including porous frit 94 which meet the requirement of the porous vaporization member [0032].
	Regarding claim 4, the auxiliary unit includes a heater that is the heated carrier gas as described [0032].
Regarding claim 5, the two units are adjacent as per Fig. 4.
	Regarding claim 6, the heated carrier gas that flows into the second (auxiliary) unit flows from gas line 48 which is downstream (relative to the main unit).
	Regarding claim 7, the device feeds a gas flow into reaction chamber 12, Fig. 1.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (6,210,485). 
Zhao teaches a mixed gas forming device comprising (see Figs. 3 and 4):
- a material supply unit to supply a liquid, see liquid ampoule 56,
- a carrier gas supply unit – see 52 and/or 54,
- a main vaporization unit that vaporizes the material by heat – see section 146 which is the main vaporizing section (col 7, lines 5-35) and
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see the second stage which includes blocker 148 and filter 152, either of which meet the requirement of the porous vaporization member.
	Regarding claim 4, the teachings include heating elements 156.
	Regarding claim 5, the auxiliary unit is adjacent to the main unit.
	Regarding claim 7, as per Fig. 3 Zhao teaches the claimed system.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gersdorrff (2018/0265984).
Gersdorff teaches a mixed gas forming device comprising (see Fig. 1):
- a material supply unit to supply a liquid, see source 1 (and text [0014-20],

- a main vaporization unit that vaporizes the material by heat – section 5 with heater 7,
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see mixer which meets the claims requirements of the auxiliary unit as it is further heated (auxiliary heater 22, per claim 4) and includes a porous vaporization member, 23.  The ‘deflection elements’ [0027] are porous as they allow gas to flow and are heated at least by the heaters 22 the same required function is carried out and/or capable of being carried, thereby meeting the claim limitations. 
	Regarding claim 5, the auxiliary unit is adjacent to the main unit.
	Regarding claim 6, the system includes a second material gas supply 46 downstream of the auxiliary vaporization unit.
	Regarding claim 7, as per Fig. 1 the claimed system is taught (chamber 30).

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2005/0147749).
Liu teaches a mixed gas forming device comprising:
- a material supply unit to supply a liquid, see Figs. 6 and 7, liquid inlet 186,
- a carrier gas supply unit – see gas inlet at top, Fig. 7, 1841
- a main vaporization unit that vaporizes the material by heat – see upper and alternatively also lower section of vertically parallel passageways 212 in block 210, with heater 194 in between the two sections,
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see heated filter 214.
Regarding claim 4, there is a lower heater 194 near the filter.
	Regarding claim 5, the auxiliary unit is adjacent the main unit.
	Regarding claim 7, the system includes a reaction chamber that receives the mixed gas as per Fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Randive as evidenced by or alternately in view of Steinwandel (2017/0002667).

In the alternative, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the aluminum foam of Randive as a sintered metal foam as Randive is silent on how the foam is formed and Steinwandel teaches that such foams are operably sintered.
Regarding claim 3, the Office holds initially that a foam body is sufficiently ‘fibrous’ as claimed.  Alternatively, the reference to MPEP 2144.07 is made above and would apply similar to the selection of a fibrous material wherein a foam is taught.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
	Regarding claims 2 and 3, Liu teaches a metal filter [0008, 47] but is otherwise silent on the material being sintered and/or fibrous.   As noted above, per MPEP 2144.07 the selection of a known material for its intended use is prima facia obvious.  In this case, Liu teaches a filter that is metal – the selection of a sintered and/or fibrous material would be further obvious without a showing of criticality.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over any of Randive, Zhao, Gersdorff or Liu in view of Uchida (2003/0198741) or Iizuka (2007/0101940).
	The teachings of each of Randive, Zhao, Gersdorff and Liu are described above, the teachings include the vaporizers as described – none of the teachings explicitly teach applying a metal body such as a fibrous sintered metallic body.  
	Uchida teaches that in a processing system including a vaporizer, it is useful to include sintered stainless-steel fiber filters [0132-148] in order to remove contaminants from the vaporized material.
	Iizuka teaches that in a vaporizer, it is useful to include a sintered body formed of metal fibers in order to filter the gas [0082].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the filter of Uchida and/or Iizuka in the apparatus of any of the cited references for the purpose of removing contaminants as per the art.  One would be motivated by Uchida to apply the filter at any portion of the apparatus for the general purpose of contaminant removal.  One would apply the filter in place of the porous bodies that are already represented in the art or in addition thereto.  Iizuka teaches applying the filter in the vaporizer and again one would apply the filter in addition to and/or in the alternative to the taught porous bodies.  
	As an alternative rejection, one would apply the fibrous metal material of the filters of Iizuka and/or Uchida as the selection of materials in the porous bodies of the prior art wherein they are generally silent on the exact composition – the prior art sets forth that such materials are well known in the art for that intended purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun (6,409,839) two stage vaporizer with a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715